       Case: 1:20-cv-05403 Document #: 1 Filed: 09/11/20 Page 1 of 3 PageID #:1




4057.sbk

                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS

MALIK CARMICHAEL                                      )
                                                      )
                Plaintiff,                            )
                                                      )
                v.                                    )      No. 1:20-cv-5403
                                                      )
BUCHHEIT TRUCKING SERVICE and                         )
KEVIN PRITCHETT,                                      )
                                                      )
                Defendants.                           )
                                                      )

         NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT COURT

        Defendant BUCHHEIT TRUCKING SERVICE, INC., by and through its attorney,

SHIMON B. KAHAN of Haynes, Studnicka, Kahan & Poulakidas, LLC, pursuant to 28 USC

§1332, §1441, and §1446, submits its Notice of Removal to this court from the Circuit Court of

Cook County, Illinois to the United States District Court for the Northern District of Illinois,

Eastern Division. In support of this Notice of Removal, Defendant states as follows:

        1.      This case arises out of a motor vehicle accident that occurred on August 17, 2018,

in the City of Joliet, Will County, Illinois.

        2.      In his Complaint, Plaintiff alleges that he suffered injuries and damages of a

personal, pecuniary and permanent nature. Exhibit A, Complaint.

        3.      Plaintiff prays for an amount in excess of $50,000 in accordance with Illinois

pleading requirements. Exhibit A.

        4.      All that is required for removal based on diversity of jurisdiction is a “reasonable

probability” that more than $75,000 is in controversy. See Rising-Moore v. Red Roof Inns, Inc.,

735 F. 3d 813, 815 (7th Cir. 2006).
       Case: 1:20-cv-05403 Document #: 1 Filed: 09/11/20 Page 2 of 3 PageID #:2




        5.      Here, Plaintiff has complied with Illinois pleading requirements, which only

require a plaintiff to assert that his or her damages are greater or less than a certain amount. In

this case, Plaintiff seeks damages “in excess of $50,000” based on claims of injury, past

treatment, and future treatment.

        6.      Based on the allegations in Plaintiff’s Complaint, there is a reasonable probability

that the amount in controversy in this case exceeds $75,000, exclusive of interests and costs.

        7.      Prior to the filing of suit, plaintiff’s counsel submitted a claim for medical

expenses in excess of $140,000 and a wage loss claim in excess of $55,000.

        8.      Upon information and belief, Plaintiff is a domiciled citizen of the state of

Illinois.

        9.      Defendant, Kevin Pritchett is domiciled in and a citizen of the state of Missouri;

he is not a citizen of the state of Illinois.

        10.     Defendant Buchheit Trucking Service, Inc. is incorporated in the state of Missouri

and has its principal place of business in Missouri.

        11.     At the time of the incident referenced in Plaintiff’s Complaint, Pritchett was

working for and under dispatch of Buchheit Trucking Service, Inc.

        12.     For purposes of determining whether diversity of jurisdiction exists under 28

U.S.C. §1332(c)(1), at all relevant times, Plaintiff was a domiciled citizen of Illinois, and

Defendants have not been domiciled in or citizens of Illinois.

        13.     Upon information and belief, Defendant Kevin Pritchett has not yet been served

with summons.

        14.     For the foregoing reasons, this is an action where the United States District Court

for the Northern District of Illinois has original jurisdiction, pursuant to 28 U.S.C. §1332,

                                                                                                  2
      Case: 1:20-cv-05403 Document #: 1 Filed: 09/11/20 Page 3 of 3 PageID #:3




because the matter in controversy exceeds a value of $75,000, exclusive of costs and interests,

and Plaintiff and Defendants are domiciled citizens of different states.

       15.     Diversity of jurisdiction exists, and this lawsuit is removed pursuant to 28 U.S.C.

§1441 and §1446.

       16.     This Notice of Removal is timely pursuant to 28 U.S.C. §1446(b).

       17.     Plaintiff’s counsel has been or will be served with this Notice of Removal in

accordance with the Federal Rules of Civil Procedure.

       WHEREFORE, Defendant, Buchheit Trucking Service, Inc., pursuant to 28 U.S.C.

§1441, removes this action from the Circuit Court of Cook County, Illinois to this Court for

further proceedings.

       Defendant demands trial by jury.

                                      /s/ Shimon B. Kahan___________________
                                      SHIMON B. KAHAN (#6207172)
                                      HAYNES, STUDNICKA, KAHAN & POULAKIDAS, LLC
                                      Attorney for Defendant Buchheit Trucking Service, Inc
                                      200 West Adams Street, Suite 2175
                                      Chicago, IL 60606
                                      Tel: (312) 735-2275
                                      Fax: (312) 332-6655
                                      skahan@hskolaw.com




                                                                                                3
